Citation Nr: 1715732	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-09 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent disabling for right hip strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's wife


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1987 until June 1989.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge in June 2015, at a travel board hearing in St. Petersburg, Florida; a transcript of that hearing is associated with the claims folder and has been reviewed.

The Board remanded the issue on appeal in October 2015 for an examination to assess the severity of the Veteran's right hip strain. For reasons explained below, the Board finds another remand necessary.

The issue of entitlement to a total disability rating based on individual employability (TDIU) has been raised by the record during a June 2015 Board hearing. In October 2015 the Board previously referred the issue to the AOJ; however, the issue has yet to be adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b) (2016).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board must remand the issue on appeal again for further development. The Board is conscious of Correia v. McDonald, 28 Vet. App. 158 (2016). Correia provides a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. 

The Board has reviewed the Veteran's VA examinations throughout the appeal period findings, namely the December 2007, March 2012, and October 2015 VA examination reports, and concludes that the findings associated with those reports do not meet the specifications of Correia. Specifically, the examinations do not contain range of motion testing of the Veteran's right hip in the areas of active motion, passive motion, in weight-bearing, and nonweight-bearing. Additionally, the VA examinations conducted in December 2007 and October 2015 do not reflect testing for the opposite undamaged joint (left hip). Given this, the Board is not satisfied that the examination reports findings are adequate for a contemporaneous rating. Thus, further examination as well as a retrospective medical evaluation is necessary under 38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to determine the current severity of his service-connected right hip strain. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. The claims folder should be provided to the examiner in connection with the examination of the Veteran.

For each affected joint, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain. This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite undamaged joint.

The examiner should identify all manifestations of the service-connected right hip disability. The examination must include range of motion studies of the hip. In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups. The examiner should further address whether there is ankylosis of the right hip, and if so, whether it is favorable, intermediate, or unfavorable. 

The examiner should also determine whether the Veteran manifests the following hip abnormalities: flail joint; impairment of the femur with fracture of the surgical neck or nonunion with or without loose motion; or, malunion with an accompanying knee or hip disability characterized as slight, moderate, or marked.

2. The examiner should, to the extent possible, provide a retrospective opinion addressing prior range of motion of the right hip, painful motion (and at what point it started), additional loss of motion after repetitions, and functional loss due to pain - considering active and passive motion as well as weight-bearing and nonweight-bearing considerations from October 3, 2007, date of his initial claim. This retrospective opinion should also include comparison with any paired joints.

The claims folder should be provided to the examiner in connection with the examination of the Veteran.

3. After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal. If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative with an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






